DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 10 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 05/12/2020)

With respect to claim 1 the prior art discloses A solid-state imaging device comprising: 
a pixel array including a plurality of light receivers; 
and a Digital to Analog Converter (DAC) circuit that generates and outputs a reference ramp signal, 
wherein the DAC circuit includes a reference signal generation circuit and an output buffer, and supplies, with a low output impedance, the reference ramp signal generated by the reference signal generation circuit to each of a plurality of comparators 

Prior art Higuchi et al US 2011/0169990 teaches a circuit with a first and second current output section and a variable current control section. However, the prior art does not teach or fairly suggest and the output buffer includes: 
a first variable current source that supplies current to a load; 
a second variable current source that draws current from the load; 
and a feedback circuit that performs current control of the first variable current source and the second variable current source.

With respect to claim 10 the prior art discloses A class AB super source follower, comprising.

Prior art Higuchi et al US 2011/0169990 teaches a circuit with a first and second current output section and a variable current control section. However, the prior art does not teach or fairly suggest a first transistor having a gate connected to an input terminal, a source connected to an output terminal and a first constant current source, and a drain connected to a second constant current source; 
a first variable current source that is connected to the output terminal, and supplies current to the load when current supply to a load connected to the output terminal is required; 
a second variable current source that is connected to the output terminal, and draws current from the load when current sinking from the load is required; 


Dependent claims 2 - 9 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696